718 S.E.2d 157 (2011)
STATE
v.
Justin SEAMSTER.
No. 454P11-1.
Supreme Court of North Carolina.
October 21, 2011.
Jon W. Myers, Lexington, for Seamster, Justin.
J. Aldean Webster, III, Assistant Attorney General, for State of North Carolina.
Thomas J. Keith, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 21st of October 2011 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 21st of October 2011."